Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 20, 2008 EATON VANCE CORP. (Exact name of registrant as specified in its charter) Maryland 1-8100 04-2718215 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) 255 State Street, Boston, Massachusetts 02109 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (617) 482-8260 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Page 1 of 12 INFORMATION INCLUDED IN THE REPORT Item 9.01. Financial Statements and Exhibits Registrant has reported its results of operations for the three and nine months ended July 31, 2008, as described in Registrants news release dated August 20, 2008, a copy of which is filed herewith as Exhibit 99.1 and incorporated herein by reference. Exhibit No. Document 99.1 Press release issued by the Registrant dated August 20, 2008. Page 2 of 12 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EATON VANCE CORP. (Registrant) Date: August 20, 2008 /s/ Robert J. Whelan Robert J. Whelan, Chief Financial Officer Page 3 of 12 EXHIBIT INDEX Each exhibit is listed in this index according to the number assigned to it in the exhibit table set forth in Item 601 of Regulation S-K. The following exhibit is filed as part of this Report: Exhibit No. Description 99.1 Copy of Registrant's news release dated August 20, 2008. Page 4 of 12 Exhibit 99.1 August 20, 2008 FOR IMMEDIATE RELEASE EATON VANCE CORP. REPORT FOR THE THREE MONTHS AND NINE MONTHS ENDED July 31, 2008 Boston, MA Eaton Vance reported earnings per diluted share of $0.40 in the third quarter of fiscal 2008 compared to earnings per diluted share of $0.41 in the third quarter of fiscal 2007. Net inflows of $5.8 billion in the third quarter of fiscal 2008 compare to net inflows of $4.2 billion, or $2.9 billion excluding closed-end fund flows, in the third quarter of fiscal 2007 and net inflows of $4.9 billion in the second quarter of fiscal 2008. Assets under management on July 31, 2008 were $155.8 billion, a decrease of $3.3 billion, or 2 percent, from April 30, 2008 as net inflows in the quarter were more than offset by market value declines of managed assets related to weak equity and credit markets. The Company earned $1.28 per diluted share in the first nine months of fiscal 2008 compared to earnings of $0.60 per diluted share in the first nine months of fiscal 2007. Net inflows of $14.4 billion in the first nine months of fiscal 2008 compare to net inflows of $20.7 billion, or $10.8 billion excluding closed-end fund flows, in the first nine months of fiscal 2007. The fiscal quarters net inflows of $5.8 billion represent an annualized internal growth rate of 15%, one of the highest growth rates in recent Company history, said Thomas E. Faust Jr., Chairman and Chief Executive Officer. Attaining this level of growth in todays challenging market environment speaks to the strength of our investment teams and the success of ongoing initiatives to enhance our distribution and service capabilities. Strong internal growth positions the Company for higher levels of financial performance as markets stabilize. Assets under management increased $3.5 billion, or 2 percent, to $155.8 billion on July 31, 2008 from $152.3 billion on July 31, 2007, a period in which the S&P 500 Index was down 13 percent. The growth in assets under management over the past twelve months reflects long-term fund and separate account net inflows of $16.6 billion offset by net price declines of managed Page 5 of 12 assets of $13.0 billion. Gross sales and other inflows into long-term funds and separate accounts during the twelve months ended July 31, 2008 totaled $43.4 billion. Third Quarter Highlights Gross sales and other inflows into long-term funds and separate accounts increased 4 percent to $11.8 billion in the third quarter of fiscal 2008 from $11.4 billion in the third quarter of fiscal 2007. Excluding the $1.3 billion in closed-end fund inflows in the third quarter of fiscal 2007, gross inflows in the third quarter of fiscal 2008 increased by 17 percent over the prior period. Open-end fund net inflows increased 55 percent to $3.1 billion in the third quarter of fiscal 2008 from $2.0 billion a year earlier, reflecting a $1.5 billion increase in equity fund net inflows and a $0.6 billion decrease in fixed income fund net inflows. Retail managed account net inflows increased 33 percent to $1.6 billion in the third quarter of fiscal 2008 from $1.2 billion in the same period last fiscal year. The increase reflects continued strong net sales of Parametric Portfolio Associates overlay and tax-efficient core equity products and Eaton Vance Managements large-cap value product. Institutional and high-net-worth separate account net inflows were $1.2 billion in the third quarter of fiscal 2008 compared to net outflows of $0.2 billion in the third quarter of fiscal 2007, primarily reflecting inflows to Parametric Portfolio Associates and Eaton Vance Management. Tables 1-4 summarize the Companys assets under management and asset flows by investment category. In evaluating operating performance, the Company considers operating income and net income, which are calculated on a basis consistent with accounting principles generally accepted in the United States of America (GAAP), as well as adjusted operating income, a non-GAAP performance measure. Adjusted operating income is defined as operating income plus closed-end fund structuring fees and one-time payments, stock-based compensation and the write-off of any intangible assets associated with the Companys acquisitions. The Company believes that adjusted operating income is a key indicator of the Companys ongoing profitability and therefore uses this measure as the basis for calculating performance-based management incentives. Adjusted operating income is not, and should not be construed to be, a substitute for operating income computed in accordance with GAAP. However, in assessing the performance of the business, management and the Board of Directors look at adjusted operating income as a measure of underlying performance, since amounts resulting from one-time events (e.g., the offering of a closed-end fund) do not necessarily represent normal results of operations. In addition, when assessing performance, management and the Board look at performance both with and without stock-based compensation. Adjusted operating income decreased 9 percent to $101.8 million in the third quarter of fiscal 2008 from $112.3 million in the third quarter of fiscal 2007. Page 6 of 12 The following table provides a reconciliation of operating income to adjusted operating income for the periods presented: Reconciliation of Operating Income to Adjusted Operating Income For the Three Months For the Nine Months Ended Ended July 31, July 31, % % (in thousands) Change Change Operating income $92,085 $ 88,858 4% $287,397 $127,147 126% Closed-end fund structuring - 12,562 NM - 75,998 NM fees Payments to terminate closed- end fund compensation agreements - 52,178 NM Stock-based compensation 9,707 10,914 (11%) 30,374 33,390 (9%) Adjusted operating income $101,792 $112,334 (9%) $317,771 $288,713 10% Revenue in the third quarter of fiscal 2008 decreased $4.1 million, or 1 percent, to $282.8 million from revenue of $286.9 million in the third quarter of fiscal 2007. Investment advisory and administration fees increased 3 percent to $211.3 million, reflecting a 4 percent increase in average assets under management. Distribution and underwriter fees decreased 19 percent due to a decrease in average fund assets that pay these fees. Service fee revenue decreased 1 percent due to a decrease in average fund assets subject to service fees. Other revenue declined in the third quarter of fiscal 2008 due to realized and unrealized losses incurred on securities held in the portfolios of consolidated funds. Operating expenses in the third quarter of fiscal 2008 decreased 4 percent to $190.7 million compared to operating expenses of $198.1 million in the third quarter of fiscal 2007 due to onetime distribution expenses in the third quarter of fiscal 2007 of $14.8 million, or approximately $0.07 per diluted share. These expenses consisted of structuring fee payments of $12.6 million and sales-based compensation of $2.2 million incurred in connection with closed-end fund sales during the period. Excluding one-time distribution expenses, operating expenses increased by 4 percent in the third quarter of fiscal 2008 compared to the third quarter of fiscal 2007. Compensation expense remained flat in the third quarter of fiscal 2008 compared to the third quarter of fiscal 2007, as increases in employee headcount and base salary and benefit costs were offset by reduced bonus accruals and lower sales-based incentives and stock-based compensation. Distribution expense decreased 32 percent in the third quarter of fiscal 2008 over the same period a year earlier, reflecting the closed-end fund structuring fee payments in the third quarter of fiscal 2007 described in the previous paragraph. Excluding these payments, distribution expense decreased 5 percent in the third quarter of fiscal 2008 compared to the same Page 7 of 12 period a year earlier due primarily to a decrease in commissions paid on certain sales of Class A shares. Service fee expense increased 6 percent, in line with the increase in assets over one year old subject to service fees. Fund expenses increased 19 percent due to growth in fund assets for which the Company employs and pays a subadvisor. Other expenses increased 31 percent, primarily due to increases in information technology and facilities expenses related to the Companys pending move to a new headquarters in downtown Boston. Despite higher average cash and short-term investment balances in the third quarter of fiscal 2008 compared to the third quarter of fiscal 2007, interest income decreased 11 percent due to a lower effective interest rate earned on cash and short-term investments. Interest expense in the third quarter of fiscal 2008 increased $8.4 million from the third quarter of fiscal 2007 due to the debt offering completed in the fourth quarter of fiscal 2007. The Companys effective tax rate, calculated as a percentage of income before minority interest and equity in net income of affiliates, was 40.5 percent and 38.8 percent in the third quarter of fiscal 2008 and fiscal 2007, respectively. Net income in the third quarter of fiscal 2008 was $49.6 million compared to $55.8 million in the third quarter of fiscal 2007. Nine Month Highlights Revenue in the first nine months of fiscal 2008 increased $55.7 million, or 7 percent, to $846.0 million compared to revenue in the first nine months of fiscal 2007 of $790.3 million. Investment advisory and administration fees increased 11 percent to $623.7 million, reflecting a 10 percent increase in average assets under management and a higher effective management fee rate. Distribution and underwriter fees decreased 9 percent due to a decrease in average fund assets that pay these fees. Service fee revenue increased 4 percent due to the increase in average fund assets that pay service fees. The decrease in other revenue in the first nine months of fiscal 2008 can be attributed primarily to realized and unrealized losses on securities held in the portfolios of consolidated funds. Operating expenses in the first nine months of fiscal 2008 decreased 16 percent to $558.6 million compared to operating expenses of $663.1 million in the first nine months of fiscal 2007, largely due to one-time distribution expenses in the first nine months of fiscal 2007 of $143.0 million, or $0.65 per diluted share. These expenses consisted of structuring fee payments of $76.0 million and sales-based compensation of $14.8 million incurred in connection with $9.9 billion of closed-end fund sales during the first nine months of fiscal 2007 and one-time payments of $52.2 million made to terminate the Companys compensation agreements with Merrill Lynch and AG Edwards related to certain closed-end funds offered in 2007 and prior years. Excluding these one-time distribution-related expenses, operating expenses increased by 7 percent in the first nine months of fiscal 2008 compared to the first nine months of fiscal 2007. Compensation expense in the first nine months of fiscal 2008 remained flat, as increases in employee headcount, base salaries and higher bonus accruals were offset by lower sales-based incentives in the first nine months of fiscal 2008 compared to the first nine months of fiscal 2007 due to the closed-end fund sales in the prior period. Distribution expense decreased 58 percent in the first nine months of fiscal 2008, reflecting the closed-end fund structuring fees and Page 8 of 12 compensation agreement termination payments in the first nine months of fiscal 2007 described in the previous paragraph. Excluding these payments, distribution expense was flat in the first nine months of fiscal 2008. Service fee expense increased 11 percent, in line with the increase in assets subject to service fees. Fund expenses increased 34 percent due to growth in fund assets for which the Company employs and pays a subadvisor. Other expenses increased 23 percent, primarily due to increases in information technology and facilities expenses. Interest income in the first nine months of fiscal 2008 increased 36 percent from the first nine months of fiscal 2007 due to an increase in average cash and short-term investment balances. Interest expense in the first nine months of fiscal 2008 increased $25.1 million from the first nine months of fiscal 2007 due to the debt offering completed in the fourth quarter of fiscal 2007. The Companys effective tax rate, calculated as a percentage of income before minority interest and equity in net income of affiliates, was 39.0 percent and 38.7 percent in the first nine months of fiscal 2008 and fiscal 2007, respectively. Net income in the first nine months of fiscal 2008 was $160.7 million compared to $81.4 million in the first nine months of fiscal 2007. Cash and cash equivalents and short-term investments decreased to $380.5 million on July 31, 2008 from $485.1 million on October 31, 2007. The Companys strong operating cash flows in the last twelve months, combined with the proceeds from the debt offering completed in the fourth quarter of fiscal 2007 enabled it to fund $410.8 million in share repurchases and $67.4 million in dividends to shareholders over the period. There were no outstanding borrowings against the Companys $200.0 million credit facility on July 31, 2008. During the first nine months of fiscal 2008, the Company repurchased and retired 4.0 million shares of its non-voting common stock at an average price of $42.99 per share under its repurchase authorization. Approximately 3.2 million shares remain of the current 8.0 million share authorization. Eaton Vance Corp., a Boston-based investment management firm, is traded on the New York Stock Exchange under the symbol EV. Through its subsidiaries, Eaton Vance Corp. manages funds and separate accounts for individual and institutional clients. This news release contains statements that are not historical facts, referred to as forward-looking statements. The Companys actual future results may differ significantly from those stated in any forward-looking statements, depending on factors such as changes in securities or financial markets or general economic conditions, the volume of sales and repurchases of fund shares, the continuation of investment advisory, administration, distribution and service contracts, and other risks discussed from time to time in the Companys filings with the Securities and Exchange Commission. Page 9 of 12 Eaton Vance Corp. Summary of Results of Operations (in thousands, except per share figures) Three Months Ended Nine Months Ended July 31, July 31, % July 31, July 31, % Change Change Revenue: Investment advisory and administration fees $ 211,311 $ 205,892 3 % $ 623,735 $ 560,726 11 % Distribution and underwriter fees 31,305 38,738 (19) 100,841 110,703 (9) Service fees 40,348 40,880 (1) 119,208 114,120 4 Other revenue (152) 1,422 NM 2,250 4,743 (53) Total revenue 282,812 286,932 (1) 846,034 790,292 7 Expenses: Compensation of officers and employees 79,495 79,862 (0) 236,666 237,005 (0) Distribution expense 30,661 44,788 (32) 92,021 221,325 (58) Service fee expense 33,923 32,113 6 98,821 88,797 11 Amortization of deferred sales commissions 11,391 13,931 (18) 37,009 40,902 (10) Fund expenses 6,521 5,490 19 18,947 14,164 34 Other expenses 28,736 21,890 31 75,173 60,952 23 Total expenses 190,727 198,074 (4) 558,637 663,145 (16) Operating Income 92,085 88,858 4 287,397 127,147 126 Other Income/(Expense): Interest income 2,376 2,667 (11) 9,501 7,002 36 Interest expense (8,411) (58) NM (25,230) (142) NM Gains/(losses) on investments (332) 1,106 NM (97) 2,779 NM Unrealized losses on investments (259) - NM (696) - NM Foreign currency losses (58) (95) (39) (90) (228) (61) Income Before Income Taxes, Minority Interest and Equity in Net Income of Affiliates 85,401 92,478 (8) 270,785 136,558 98 Income Taxes (34,620) (35,869) (3) (105,552) (52,840) 100 Minority Interest (1,445) (1,440) 0 (6,849) (4,316) 59 Equity in Net Income of Affiliates, Net of Tax 285 607 (53) 2,327 2,026 15 Net Income $ 49,621 $ 55,776 (11) $ 160,711 $ 81,428 97 Earnings Per Share: Basic $ 0.43 $ 0.45 (4) $ 1.39 $ 0.65 114 Diluted $ 0.40 $ 0.41 (2) $ 1.28 $ 0.60 113 Dividends Declared, Per Share $ 0.15 $ 0.12 25 $ 0.45 $ 0.36 25 Weighted Average Shares Outstanding: Basic 115,926 124,818 (7) 115,848 125,649 (8) Diluted 125,325 135,824 (8) 125,088 135,890 (8) Page 10 of 12 Eaton Vance Corp. Balance Sheet (in thousands, except per share figures) July 31, October 31, July 31, ASSETS Current Assets: Cash and cash equivalents $ 329,881 $ 434,957 $ 136,081 Short-term investments 50,627 50,183 - Investment advisory fees and other receivables 107,771 116,979 112,581 Other current assets 8,633 8,033 8,111 Total current assets 496,912 610,152 256,773 Other Assets: Deferred sales commissions 80,264 99,670 105,821 Goodwill 122,229 103,003 103,003 Other intangible assets, net 40,591 35,988 35,953 Long-term investments 106,161 86,111 87,595 Deferred income taxes 40,369 - - Equipment and leasehold improvements, net 30,524 26,247 22,987 Other assets 5,045 5,660 558 Total other assets 425,183 356,679 355,917 Total assets $ 922,095 $ 966,831 $ 612,690 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accrued compensation $ 83,879 $ 106,167 $ 77,906 Accounts payable and accrued expenses 54,476 66,955 52,000 Dividend payable 17,405 17,780 14,886 Taxes payable - 21,107 24,874 Deferred income taxes 17,492 - - Other current liabilities 11,592 5,690 5,931 Total current liabilities 184,844 217,699 175,597 Long-Term Liabilities: Long-term debt 500,000 500,000 - Taxes payable 1,039 - - Deferred income taxes - 11,740 17,490 Total long-term liabilities 501,039 511,740 17,490 Total liabilities 685,883 729,439 193,087 Minority interest 8,779 8,224 9,561 Commitments and contingencies - - - Shareholders' Equity: Voting common stock, par value $0.00390625 per share: Authorized, 1,280,000 shares Issued, 390,009, 371,386 and 371,386 shares, respectively 2 1 1 Non-voting common stock, par value $0.00390625 per share: Authorized, 190,720,000 shares Issued, 115,646,439, 117,798,378 and 123,223,109 shares, respectively 452 460 481 Notes receivable from stock option exercises (4,509) (2,342) (2,574) Accumulated other comprehensive income (283) 3,193 6,091 Retained earnings 231,771 227,856 406,043 Total shareholders' equity 227,433 229,168 410,042 Total liabilities and shareholders' equity $ 922,095 $ 966,831 $ 612,690 Page 11 of 12 Table 1 Table 2 Asset Flows (in millions) Assets Under Management Twelve Months Ended July 31, 2008 By Investment Category (in millions) Assets 7/31/2007 - beginning of period $ 152,339 July 31, October 31, % July 31, % Long-term fund sales and inflows 26,839 2008 2007 Change 2007 Change Long-term fund redemptions and outflows (18,856) Equity Funds $ 67,164 $ 72,928 -8% $ 67,273 0% Long-term fund net exchanges (243) Fixed Income Funds 23,855 24,617 -3% 24,433 -2% Institutional/HNW account inflows 7,692 Bank Loan Funds 18,021 20,381 -12% 21,006 -14% Institutional/HNW account outflows (4,352) Cash Management Funds 1,717 1,586 8% 1,614 6% Retail managed account inflows 8,868 Separate Accounts 45,041 42,159 7% 38,013 18% Retail managed account outflows (3,603) Total $ 155,798 $ 161,671 -4% $ 152,339 2% Market value change (12,989) Change in cash management funds 103 Net change 3,459 Assets 7/31/2008 - end of period $ 155,798 Table 3 Asset Flows by Investment Category (in millions) 1 Three Months Ended Nine Months Ended July 31, July 31, July 31, July 31, 2008 2007 2008 2007 Equity fund assets - beginning of period $ 70,547 $ 65,835 $ 72,928 $ 50,683 Sales/inflows 4,692 4,062 13,753 18,270 Redemptions/outflows (2,285) (1,640) (6,691) (4,592) Exchanges (16) 10 (84) - Market value change (5,774) (994) (12,742) 2,912 Net change (3,383) 1,438 (5,764) 16,590 Equity assets - end of period $ 67,164 $ 67,273 $ 67,164 $ 67,273 Fixed income fund assets - beginning of period 24,187 24,478 24,617 21,466 Sales/inflows 1,441 1,965 4,598 6,090 Redemptions/outflows (1,105) (1,109) (3,787) (2,423) Exchanges 2 (62) 160 (43) Market value change (670) (839) (1,733) (657) Net change (332) (45) (762) 2,967 Fixed income assets - end of period $ 23,855 $ 24,433 $ 23,855 $ 24,433 Bank loan fund assets - beginning of period 17,977 21,413 20,381 19,982 Sales/inflows 951 1,996 3,095 5,668 Redemptions/outflows (730) (2,145) (3,878) (4,571) Exchanges (9) (82) (293) (105) Market value change (168) (176) (1,284) 32 Net change 44 (407) (2,360) 1,024 Bank loan assets - end of period $ 18,021 $ 21,006 $ 18,021 $ 21,006 Long-term fund assets - beginning of period 112,711 111,726 117,926 92,131 Sales/inflows 7,084 8,023 21,446 30,028 Redemptions/outflows (4,120) (4,894) (14,356) (11,586) Exchanges (23) (134) (217) (148) Market value change (6,612) (2,009) (15,759) 2,287 Net change (3,671) 986 (8,886) 20,581 Total long-term fund assets - end of period $ 109,040 $ 112,712 $ 109,040 $ 112,712 Separate accounts - beginning of period 44,390 36,541 42,159 33,048 Institutional/HNW account inflows 1,983 1,521 6,300 3,509 Institutional/HNW account outflows (755) (1,707) (3,511) (4,227) Institutional/HNW assets acquired 2 - 270 - 270 Retail managed account inflows 2,718 1,874 7,280 4,635 Retail managed account outflows (1,072) (633) (2,801) (1,676) Separate accounts market value change (2,223) 147 (4,386) 2,454 Net change 651 1,472 2,882 4,965 Separate accounts - end of period $ 45,041 $ 38,013 $ 45,041 $ 38,013 Cash management fund assets - end of period 1,717 1,614 1,717 1,614 Total assets under management - end of period $ 155,798 $ 152,339 $ 155,798 $ 152,339 Table 4 Long-Term Fund and Separate Account Net Flows (in millions) Three Months Ended Nine Months Ended July 31, July 31, July 31, July 31, 2008 2007 2008 2007 Long-term funds: Open-end and other funds $ 3,104 $ 2,044 $ 7,261 $ 7,330 Closed-end funds 28 1,266 122 9,900 Private funds (167) (182) (293) 1,212 Institutional/HNW accounts 1,228 (186) 2,789 (718) Retail managed accounts 1,646 1,241 4,479 2,959 Total net flows $ 5,839 $ 4,183 $ 14,358 $ 20,683 1 Assets and flows for all non-Eaton Vance funds subadvised by Atlanta Capital, Fox Asset Management and Parametric Portfolio Associates, which were previously reported in the Long-term fund category have been reclassified to the Institutional/HNW separate account category for all periods presented. 2 Managed Risk Advisors, LLC acquired by Eaton Vance subsidiary, Parametric Portfolio Associates LLC, in May 2007. Page 12 of 12
